UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 02-4082
CHARLES E. REDMAN,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
    for the Northern District of West Virginia, at Martinsburg.
              W. Craig Broadwater, District Judge.
                            (CR-01-14)

                      Submitted: May 21, 2002

                      Decided: June 12, 2002

 Before WILLIAMS, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Kirk H. Bottner, LAW OFFICE OF JOHN W. ASKINTOWICZ, III,
Charles Town, West Virginia, for Appellant. Thomas E. Johnston,
United States Attorney, Thomas O. Mucklow, Assistant United States
Attorney, Martinsburg, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. REDMAN
                               OPINION

PER CURIAM:

   A jury convicted Appellant Charles E. Redman of one count of
being a felon in possession of a firearm, in violation of 18 U.S.C.A.
§ 922(g)(1) (West 2000). On appeal, Redman argues that the district
court plainly erred by: (1) giving the jury a written, as opposed to an
oral, Allen* charge; (2) providing the jury with the Allen charge
before the jury had adequate time to deliberate; and (3) providing the
jury with the Allen charge before determining whether the jury was
deadlocked. Finding no reversible error, we affirm.

   Because Redman did not object to the district court’s decision to
give the jury a written, modified Allen charge in response to a jury
question stating it was having a "problem" with the verdict, our
review is for plain error. Under the plain error standard, Redman must
show: (1) there was error; (2) the error was plain; and (3) the error
affected substantial rights. United States v. Olano, 507 U.S. 725, 732
(1993). If these three elements are met, we may exercise our discre-
tion to notice the error only if the error "seriously affect[s] the fair-
ness, integrity, or public reputation of judicial proceedings." Id.
(internal quotation marks omitted). Redman bears the burden with
respect to demonstrating that his substantial rights have been preju-
diced as a result of the alleged errors. United States v. Bollin, 264
F.3d 391, 420 n.20 (4th Cir.), cert. denied, 122 S. Ct. 303 (2001), and
122 S. Ct. 1544 (2002).

   We find no plain error with any of the issues raised by Redman
with regard to the written, modified Allen charge. Accordingly, we
affirm Redman’s conviction and sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                            AFFIRMED

    *Allen v. United States, 164 U.S. 492 (1896).